Title: Notes on Locks and Hinges, 3 September 1805
From: Jefferson, Thomas
To: 


                        
                            Sep. 3. 05.
                        
                        
                     
                        
                           found
                           10. mortise locks
                        
                        
                           
                           
                               8. pr brass mortise hinges
                        
                        
                           —————————————————
                        
                     
                  
                  mortise locks
                  No. 1. 2. 3. 4. 6. 8. 9. 10. 11. 12. 13. *18. *19. *20. 21. 22. 23. 24. *25. 26. 27. 28 32. 33. 34. 35. = 26–10=16
                  
                     
                  
                  latch. 
                  5. 7. 14. 
                  
                     
                  
                  closet lock
                  14. 15. 16. 17. 36. 
                  brass spring locks. 29. 30. 31. 
                        
                            
                        
                    